Citation Nr: 1115476	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  98-15 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to February 1986 and November 1990 to July 1991.  He served in Southwest Asia from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which declined to reopen the Veteran's previously denied claims of entitlement to service connection for posttraumatic stress disorder (PTSD), joint pains claimed as due to undiagnosed illness, a skin condition due to undiagnosed illness, and headaches due to undiagnosed illness; and denied entitlement to service connection for sarcoidosis, claimed as a lung disorder due to undiagnosed illness.  In July 1998, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in October 1998.

In May 2001, the Veteran presented sworn testimony during a Travel Board hearing in New York, New York, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In September 2001, the Board remanded the Veteran's claims of entitlement to service connection for PTSD and joint pains to the Appeals Management Center (AMC) and denied the remaining claims on appeal.  In April 2009, the Board denied the Veteran's claim for service connection for joint pains and again remanded his PTSD claim for further evidentiary development, including providing him with corrective notice in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the claims file reflects that the AMC provided the Veteran with Kent notice in a May 2009 letter.  His petition to reopen a claim of entitlement to service connection for PTSD was then readjudicated in a May 2010 supplemental statement of the case.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

To establish jurisdiction over the issue of entitlement to service connection for PTSD, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been received sufficient to reopen the claim for service connection for PTSD.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for PTSD in December 1995 on the basis that there was no evidence verifying an in-service stressor; the Veteran was properly informed of the adverse decision and his appellate rights; the Veteran did not appeal this decision.

2.  Evidence submitted subsequent to the RO's December 1995 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.

3.  The Veteran's claimed stressors are related to his in-service fear of hostile military or terrorist activity, consistent with the circumstances of his military service, and adequate to support a diagnosis of PTSD.



CONCLUSIONS OF LAW

1.  The RO's December 1995 decision denying the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.1100, 20.1104 (2010).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for PTSD has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim for service connection for PTSD and his reopened claim of entitlement to service connection for PTSD, this application and this claim are being granted, as is discussed in detail below.  As such, the Board finds that any error related to the VCAA with regard to the application to reopen and the reopened claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

A. New and Material Evidence

The initial issue before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for PTSD.  After a review of the evidence of record, the Board finds that new and material evidence has been submitted with regard to this claim.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran has previously sought service connection for PTSD.  He filed his original claim of entitlement to service connection for PTSD in December 1992.  A December 1995 rating decision denied the claim, finding essentially that there was no evidence to verify the Veteran's claimed in-service stressors.  The Veteran did not appeal this decision.  At the time of this denial, statements from the Veteran, service treatment and personnel records, VA treatment records, and a June 1993 VA examination report were considered.  The December 1995 RO decision is the last final denial of this claim.

The new evidence submitted since the December 1995 denial consists of additional statements and May 2001 hearing testimony from the Veteran, VA treatment records, and February 1998 and August 2006 VA examination reports.

Significantly, VA treatment records and statements from the Veteran indicate that he was exposed to incoming SCUD missiles and air raid sirens during his service in Southwest Asia and that these stressors resulted in a fear of hostile military action.  As noted above, the credibility of these statements must be presumed at this juncture.  See Justus, supra.  Thus, the Board concludes that the Veteran's statements to VA and his treating professionals regarding his fear of hostile military action satisfy the low threshold requirement for new and material evidence.  As such, the claim is reopened.

B. Service Connection

The Veteran alleges that he currently suffers from PTSD as a result of his active military service.  Specifically, he reports that he was exposed to hostile military action in Southwest Asia, including exposure to SCUD missiles and air raid sirens.  He contends that these experiences have resulted in PTSD.  Therefore, he believes that service connection is warranted.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2) (2010); see also 38 U.S.C.A. § 1154(b) (West 2002).  

Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2010).

A review of the Veteran's VA psychiatric treatment records indicates that he has been diagnosed with and treated for PTSD since the early 1990s.  The Board accepts this as evidence of a current disability.

Essentially, the Veteran has claimed that he was exposed to several hostile military experiences in service in Southwest Asia that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others.  None of these specific stressors have been verified by the RO.  See Formal Finding on Lack of Information Required to Corroborate Stressor(s), March 2008.

During the pendency of the Veteran's appeal, VA regulations relating to stressor verification and service connection for PTSD changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect on July 13, 2010.  As referenced above, under 38 C.F.R. § 3.304(f)(3), if an in-service stressor involves fear of hostile military or terrorist activity, service connection for PTSD may be established if: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304 (2010).  In this case, the Veteran's personnel records show service in an "imminent danger pay area" in Southwest Asia from January 1991 to June 1991.  Additionally, the Veteran's most recent VA examination report, dated in August 2006 with a December 2006 addendum, indicates that the Veteran's PTSD is related to his military service in Southwest Asia.  This is consistent with several notations throughout the Veteran's VA treatment records, linking his PTSD to his military service in Southwest Asia.  The August 2006 VA examination report, as well as several of the VA treatment records, were signed by VA psychiatrists.  The Veteran's reported stressors, upon which the PTSD diagnosis and nexus opinion are based, are consistent with his personnel records showing service in imminent danger areas in Southwest Asia.  Under the new regulation, 38 C.F.R. § 3.304(f)(3) (2010) and affording the Veteran the full benefit of the doubt, the Board finds the VA examiner's diagnosis of PTSD and positive nexus opinion sufficient to grant service connection for PTSD.

In sum, the Board finds that the evidence of record, specifically the August 2006 nexus opinion from a VA psychiatrist, places the evidence, at minimum, in equipoise regarding the question of whether the Veteran has PTSD which is related to his military service under the new PTSD regulation.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for PTSD is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence has been received with regard to the previously denied claim of entitlement to service connection for PTSD, the claim is reopened.

Entitlement to service connection for PTSD is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


